                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JERRY KUNIEL BECKTON                                                             PLAINTIFF

V.                                4:19-CV-00475 BRW/BD

ANDREW SAUL, Commissioner,
Social Security Administration1                                             DEFENDANT

                                        JUDGMENT

       Based on the Order entered today, this case is DISMISSED with prejudice. Judgment is

entered in favor of the Commissioner.

       IT IS SO ORDERED this 12th day of March, 2020.


                                          Billy Roy Wilson__________________
                                          UNITED STATES DISTRICT JUDGE




1 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the
Social Security Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is
automatically substituted as the Defendant.
